UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2138



ROY L. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


ALTERNATIVE BEHAVIORAL SERVICES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-903)


Submitted:   January 26, 2005          Decided:     February 22, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy L. Williams, Appellant Pro Se. Warren David Harless, CHRISTIAN
& BARTON, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roy L. Williams appeals the district court order awarding

summary judgment in favor of Alternative Behavioral Services on

Williams’s claim of employment discrimination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1)

(2000).     We have reviewed the record and the district court’s

thorough opinion and find no reversible error.             Accordingly, we

affirm    for   the   reasons   stated   by   the   district   court.   See

Williams v. Alternative Behavioral Servs., No. CA-03-903 (E.D. Va.

Sept. 15, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -